                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

 UNITED STATES OF AMERICA                              6:20-CR-00088-MC

        v.                                             PRELIMINARY ORDER OF
                                                       FORFEITURE AND FINAL ORDER OF
 SPENCER CASSANOVA                                     FORFEITURE AS TO DEFENDANT
 HECKATHORNE,                                          SPENCER HECKATHORNE

         Defendant.


       Defendant, Spencer Heckathorne, entered into a plea agreement and pleaded guilty to

Count 1 of the Information.

       In the forfeiture allegation of the Information in the above case, the United States sought

forfeiture of any property of the defendant, Spencer Heckathorne, pursuant to 18 U.S.C. § 924(d)

and 28 U.S.C. § 2461(c), as a firearm and ammunition possessed by one who has been convicted

of a crime punishable by imprisonment for a term exceeding one year, the said violations

charged in Count 1.

Preliminary Order of Forfeiture                                                             Page 1
       Accordingly, it is ORDERED:

       1. Based upon the defendant, Spencer Heckathorne’s plea of guilty to Count 1 of the

Indictment, and pursuant to Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure and 18

U.S.C. § 924(d) and 28 U.S.C. § 2461(c), the United States is authorized to seize the following

property, and it is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of 21 U.S.C. ' 853(n):

       (a)     One Winchester Model 87 shotgun;

       (b)     One Carl Gustafson 1918 rifle;

       (c)     One Mossberg 410 black pump action shotgun;

       (d)     One Remington Game Master Model 760 30-06 rifle;

       (e)     One Smith & Wesson SW40V pistol; and

       (f)     All associated ammunition and accessories.



       2. The forfeited property is to be held by the Bureau of Alcohol, Tobacco, Firearms, and

Explosives in its secure custody during the pendency of this action.

       3. Pursuant to 21 U.S.C. ' 853(n)(1) and Rule 32.2(b)(6) of the Federal Rules of

Criminal Procedure, the United States shall publish on the official government internet site,

www.forfeiture.gov, notice of this order, notice of the Bureau of Alcohol, Tobacco, Firearms,

and Explosives= intent to dispose of the property in such manner as the United States may direct,

and notice that any person, other than the defendant, having or claiming a legal interest in any of

the above-listed forfeited property must file a petition with the court within thirty (30) days of

the final publication of notice or of receipt of actual notice, whichever is earlier. This notice shall


Preliminary Order of Forfeiture                                                                Page 2
state that the petition shall be for a hearing to adjudicate the validity of the petitioner's alleged

interest in the property. The petition must be signed by the petitioner under penalty of perjury,

and shall set forth the nature and extent of the petitioner's right, title, or interest in each of the

forfeited properties and any additional facts supporting the petitioner's claim and the relief

sought. The United States may also, to the extent practicable, provide direct written notice to any

person known to have alleged an interest in property that is the subject of this Preliminary Order

of Forfeiture, as a substitute for published notice as to those persons so notified.

        4. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture shall become final as to the defendant at the time of sentencing

and shall be made part of the sentence and included in the judgment. Upon entry of this Order,

the United States is authorized to conduct discovery in identifying, locating, or disposing of the

asset in accordance with Federal Rule of Criminal Procedure 32.2(b)(3).

///

///

///

///

///

///

///

///

///

///


Preliminary Order of Forfeiture                                                                   Page 3
       5. Following the Court's disposition of all petitions filed, or if no such petitions are filed

within the time prescribed by law, upon proof of publication and proof of notice to any persons

known to have alleged an interest in the property, the United States shall have clear title to the

property and may warrant good title to any subsequent purchaser or transferee as provided in

Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure.

       IT IS SO ORDERED this 30th day of March 2020.



                                                     s/Michael J. McShane
                                              MICHAEL J. MCSHANE
                                              United States District Judge


Respectfully Submitted,

BILLY J. WILLIAMS, OSB #901366
United States Attorney


/s/ Pamela Paaso
PAMELA PAASO
Assistant United States Attorney




Preliminary Order of Forfeiture                                                                Page 4
